DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, 7-10, 12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 13 May 2022, with respect to independent claims 1, 8, 15 and 18 (see pages 11-14 as filed) are persuasive.  The art of record fails to teach or suggest controlling the fuel pump such that the fuel pump relay remains ON while the engine is stopped and the ignition switch is ON.  Regarding claim 16, the art of record as previously applied, fails to teach raising or maintaining the target fuel pressure based on whether or not an elapsed time is within a preset time period.  For at least these reasons, these claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747              


                                                                                                                                                                                          /PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747